Citation Nr: 1421212	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for the service-connected residuals of prostate cancer, status post radical prostatectomy prior to January 28, 2010, and in excess of 60 percent since January 28, 2010.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

Throughout the period on appeal, the Veteran's voiding dysfunction results in the wearing of absorbent materials that must be changed more than four times per day.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 60 percent, but no greater, for residuals of prostate cancer, status post radical prostatectomy, for the period prior to January 28, 2010 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

2.  The criteria for an initial rating in excess of 60 percent for residuals of prostate cancer, status post radical prostatectomy, for the period since January 28, 2010 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's pertinent service treatment records and post-service medical records have been secured, as well as statements by the Veteran and his representative.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran was afforded a VA examination in November 2009.  The VA examination is adequate, as it is based on consideration of the Veteran's prior medical history and described his disability in sufficient detail to enable the Board to make a fully informed evaluation of this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Increased Rating

The Veteran seeks a higher initial rating for his service-connected residuals of prostate cancer, status post radical prostatectomy.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of prostate cancer, status post radical prostatectomy, is evaluated under Diagnostic Code 7528 pertaining to malignant neoplasms of the genitourinary (GU) system.  Under this diagnostic code, malignant neoplasms of the GU system are rated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (pertaining to rating reductions).  If there has been no local reoccurrence or metastasis, rate on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528. 

The Veteran filed a claim of service connection for prostate cancer in June 2007.  The evidence of record reflects that in June 2002, prior to the current rating period, the Veteran was diagnosed with prostate cancer, and he underwent a radical prostatectomy that same year, after which there has been no recurrence of his cancer.  Accordingly, a 100 percent evaluation is no longer assignable, and the Board must consider the rating criteria of the predominant disability as voiding dysfunction or a renal dysfunction, to determine if the assignment of an increased rating is warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

According to the provisions of 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where Diagnostic Codes refer the decision-maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis. 

In this case, the Veteran's predominant residual of his prostate cancer is a voiding dysfunction, as reflected by urinary leakage.  Thus, based on the medical evidence of record and the Veteran's reported prostate cancer residual symptomatology, the Board concludes that the Veteran's disability is properly rated under the rating criteria for voiding dysfunctions.

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  In cases of urinary frequency, a 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

In November 2009, the Veteran was afforded a VA genitourinary examination.  The examiner noted urinary symptoms that include a daytime voiding interval of two to three hours and urinary leakage and stress incontinence that required the wearing of absorbent material that must be changed two to four times per day.  The VA examiner noted that there was no history of renal dysfunction or renal failure.  The examiner also noted the Veteran's diagnosis of renal cell carcinoma subsequent to his prostate cancer diagnosis, but that the two cancers were unrelated to each other.

Based on the November 2009 VA examiner's findings, the RO granted service connection for residuals of his prostate cancer and assigned an initial 40 percent disability rating effective June 14, 2007, which was the date of the Veteran's application for benefits.  In that same rating decision, the RO awarded special monthly compensation based on the loss of use of a creative organ.  38 C.F.R. § 3.350(a).  

In May 2010, the Veteran submitted a Notice of Disagreement, along with a VA treatment record dated January 28, 2010.  The VA treatment record, written by the Veteran's primary care physician, noted that the Veteran continues to have urinary leakage for which he wears absorbent pads and a band around the base of his penis to try to decrease leakage.  The treatment record notes that due to the Veteran's activity level, he finds himself needing to change his pad more than eight to ten times per day.  Further, while the Veteran typically voids five times per day, he has constant leakage in between voiding.

Based on this newly submitted evidence, a Decision Review Officer increased the Veteran's disability rating to 60 percent effective January 28, 2010, the date of the VA treatment record which reflected the increased frequency the Veteran needed to change absorbent padding each day. 

The Veteran perfected his appeal in February 2012.  Attached to his Form 9, the Veteran submitted a letter dated January 2012 from the same VA physician who drafted the January 2010 VA treatment record noting the number of times the Veteran changes his absorbent padding each day.  In the January 2012 letter, the VA physician states that the Veteran's urinary incontinence was characterized by urinary leakage up to 10 times a day requiring changing of absorbent pads.  Further, the more active the Veteran is with moving, bending, and twisting, the more pads he uses.  When at work, the VA physician noted that the Veteran minimizes the use of pads to four to seven times per day.  The VA physician noted that the Veteran's symptoms of urinary incontinence have continued at the same rate ever since his prostate cancer surgery in December 2002.  

The Board finds that the evidence of record establishes that throughout the course of the period on appeal, the Veteran's disability required the wearing of absorbent materials which must be changed more than four times a day.  Therefore, a 60 percent disability rating prior to January 28, 2010 is warranted.   

Turning next to whether a higher disability rating is warranted since January 28, 2010, the Board notes that a 60 percent disability rating is the highest schedular rating allowed for voiding dysfunction.  To receive a higher disability rating, the evidence must show that the Veteran's predominant disability is renal in nature or the Veteran must be awarded an extraschedular rating.  Regarding whether a renal disability is predominant, the November 2009 VA examiner noted that there was no history of renal dysfunction or renal failure. Therefore, the Board finds that a 60 percent disability rating adequately contemplates his voiding dysfunction symptomatology.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reported urinary symptomatology.  Indeed, the Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as outlined above, neither the Veteran's reported symptomatology nor the clinical evidence of record reflect the requisite findings that would allow the award of ratings in excess of the disability rating presently assigned, to include the increased rating allowed in this decision.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The evidence of record indicates that the Veteran's condition is manifested by urinary leakage, precisely the symptoms contemplated by 38 C.F.R. § 4.115a, pursuant to which his condition is rated.  Because there is no evidence of symptoms that would present a disability picture more severe than that contemplated by the rating schedule, extraschedular referral is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not argued and the evidence of record does not establish that his service-connected residuals of prostate cancer prevent him from obtaining and/or maintaining gainful employment.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Therefore, further consideration of TDIU is not warranted.

In summary, the Board concludes that while an initial disability rating of 60 percent is warranted for the entire period on appeal, an increased initial rating greater than 60 percent under Diagnostic Code 7528 is not warranted.




ORDER

Entitlement to an initial 60 percent disability rating prior to January 28, 2010 for the residuals of prostate cancer, status post radical prostatectomy, is granted, subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to an initial disability rating in excess of 60 percent since January 28, 2010 for the residuals of prostate cancer, status post radical prostatectomy, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


